          Case 2:19-cv-00966-APG-NJK Document 53 Filed 08/11/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DAVON LYONS,                                             Case No.: 2:19-cv-00966-APG-NJK

 4          Petitioner,                                 Order Granting Unopposed Motion for
                                                               Enlargement of Time
 5 v.
                                                                      [ECF No. 52]
 6 WARDEN BRIAN WILLIAMS, et al.,

 7          Respondents.

 8         Respondents have filed an unopposed motion for enlargement of time (second request)

 9 (ECF No. 52), asking for additional time to file a reply in support of the motion to dismiss (ECF

10 No. 37). I find good cause exists to grant the motion.

11         IT IS THEREFORE ORDERED that respondents' unopposed motion for enlargement of

12 time (second request) (ECF No. 52) is GRANTED. Respondents will have up to and including

13 August 11, 2021, to file a reply in support of the motion to dismiss.

14         DATED: August 11, 2021

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
